Citation Nr: 1616658	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to May 1958 and from May 1958 to September 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to the benefits sought on appeal.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

These matters were previously remanded by the Board in April and October 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has experienced bilateral hearing loss since his military service.

2.  The Veteran's tinnitus is causally or etiologically related to his military service or service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As the benefits sought are granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).   Sensorineural hearing loss and tinnitus are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of service.  Specifically, he claims that these conditions were the result of in-service noise exposure.

Briefly, it is noted that the Veteran's assertions of in-service noise exposure have not been confirmed.  Notwithstanding this lack of confirmed noise exposure, for the reasons discussed below, the Board finds service connection is still warranted.

VA audiological testing in March 2011 confirms that he does have a bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  Additionally, on examination the Veteran was diagnosed with bilateral sensorineural hearing loss.  

In terms of in-service incurrence, service treatment records reveal that on entrance and reentrance examinations the Veteran had bilateral whisper testing results of 15/15.  See January 1956 and April 1958 results.  No audiological testing was conducted during either examination.  

On service separation examination audiological testing was conducted.  The Veteran's August 1960 separation examination showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30) dB
15(25) dB
15 (25) dB
-
20(25) dB
LEFT
10 (25) dB
10(20) dB
5 (15) dB
-
20 (25) dB
(Note: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Review of the converted audiological test results reveals multiple 25 dB readings.  The U.S. Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Three VA audiological examination opinions were obtained in March 2011, August 2015 and November 2015.  The March 2011 and August 2015 examination opinions have been deemed inadequate as the examiners "improperly relied on the fact that there was no evidence of in-service hearing loss or tinnitus to provide a negative nexus opinion."  These opinions were also deemed inadequate as neither examiner addressed:

that when the Veteran's separation audiological examination was converted to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), some degree of hearing loss was documented...[and there] was also an arguable threshold shift when comparing the findings of the Veteran's entrance examination, which showed bilateral whisper test of 15/15 [against] his separation examination. 

As such, these opinions will not be discussed further.  

In November 2015, the Veteran was afforded a new VA examination opinion wherein the examiner opined that his hearing loss disability was not related to service.  The examiner rationalized this opinion by noting evidence of stable hearing thresholds throughout service.  In support of this contention, the examiner cited to his 15/15 whisper test results on service entrance and subsequent "normal" audiological results on service separation.  The examiner considered these results to be strong evidence against a threshold shift or hearing loss occurring in-service.   

Here the Board notes that the examiner's characterization of the Veteran's hearing as "normal" on service separation was based on American Speech-Language-Hearing Association [ASHA] guidelines.  These guidelines define normal hearing sensitivity thresholds as "0-25 dB HL."  Under these guidelines, the examiner opined that the Veteran's hearing was normal because his threshold readings were "below 25 dB HL."  However, the examiner appears to have considered his hearing under the ASA standard instead of the ISO-ANSI standard.  


As indicated, once converted to ISO-ANSI audiological testing reveals multiple readings at 25 dB.  These readings reflect the Veteran to be just at, rather than below, the threshold for documenting hearing loss.  Notably, the examiner opined that his hearing was considered normal because his results were below 25 dB HL.  Since his results are not below 25 dB, they appear to support the proposition that his hearing was actually not normal on service separation.  There was even one reading of 30 dB.  In turn, this examination opinion arguably furthers the Veteran's assertion that some form of hearing loss did indeed occur in-service.  

What remains are lay statements and testimony.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As to lay statements, the Veteran consistently reported that he experienced hearing loss in service and that it has progressively worsened since service.  Additionally, he and his wife have both testified that he began experiencing hearing difficulties in service.  His wife confirmatory testimony is particularly relevant because she knew the Veteran prior to service.

The Board finds these statements to be competent and credible in regards to the report of observable symptoms such as difficulty hearing.  Layno v. Brown, 6 Vet. App. at 470.  Moreover, these statements are highly probative with regard to supporting the Veteran's contentions of continued hearing loss since service separation.  Importantly, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

In sum, the Veteran has a current diagnosis of hearing loss for VA purposes.  His service treatment records arguably suggest some form of hearing loss by the time of his service separation.  His hearing on service separation was at the threshold for documented hearing loss as defined by the VA examiner.  Further, he has competently and consistently reported experiencing hearing loss in service and since service.  In considering all the pertinent evidence of record, the Board finds that reasonable doubt supports a grant of service connection for bilateral hearing loss.  Therefore in giving the benefit of the doubt to the Veteran the Board finds that service connection for bilateral hearing loss is warranted.  

With regard to the Veteran's tinnitus claim, a March 2011 VA examiner noted that he had bilateral tinnitus which was considered to be a subjective complaint without means of verification.  As to nexus, the examiner opined that his tinnitus was not related to service as hearing at discharge was within normal limits bilaterally.  Thereafter, in addendum opinions in August and November 2015, a VA examiner found no nexus between the Veteran's tinnitus and his military service based on service treatment records being negative for complaints of tinnitus and hearing loss.

The Veteran is not generally competent to self-diagnose medical disorders unless he has specialized medical training or the diagnosis may be based on unique and readily identifiable features.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Tinnitus is considered to be a disorder that the Veteran may diagnose, as it is identified purely by its symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, although the Veteran's service treatment records do not indicate complaints of tinnitus while on active duty or for many years thereafter, the Board may accept that the Veteran has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.
Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  The Veteran is now service-connected for bilateral sensorineural hearing loss.  The Veteran has testified that his tinnitus has gradually increased in severity since separation from active service.  Given the fact that the Veteran is service-connected for bilateral sensorineural hearing loss, in conjunction with the provision from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or his service connected hearing loss. 

In view of the foregoing, reasonable doubt exists as to whether the tinnitus has existed since service or  has developed as his hearing loss disability has progressed.  Reasonable doubt must be resolved in favor of the claimant.  

As a result of the foregoing, service connection for bilateral sensorineural hearing loss and tinnitus are warranted and the appeals must be granted.  38 C.F.R. 3.102(b) (2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that additional disabilities of hoarseness and chronic chest pain were caused by his March 16, 2009 lymph node simple biopsy at a Houston VA hospital.  

In May 2010, prior to certification to the Board, the Veteran was afforded a VA examination.  Upon reviewing the record, the examiner reported being "unable to identify any chronic residuals related to 03/16/2009 surgery that was/were: the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgement; or, not reasonably expected result or complication of the VA care or treatment."  For a variety of reasons the Board finds this opinion inadequate for adjudication purposes.  Chiefly, the examiner failed to sufficiently discuss the events that occurred on the date of surgery in regards to the Veteran's assertions of negligence or carelessness on the part of VA.  Moreover, since this opinion was obtained additional treatment medical records, medical opinions and testimony have been added to the record.  Therefore, prior to the proper adjudication of this claim a new VA examination opinion is required. 

Finally, the most recent treatment medical records in evidence are dated in 2011, while on remand all outstanding records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding treatment medical records dated after 2011.

2.  After this development is completed, forward the claims file to an examiner, other than the examiner who conducted the May 2010 VA examination.  The claims file and this remand must be reviewed.  Such review should be noted in the opinion.  The examiner should provide an opinion for the following:

a.  Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional disability, as a result of VA medical care, including the March 2009 biopsy?  If additional disability exists, the examiner is to note the nature of such additional disability?

The examiner must fully address the significance of the following:

(i)  The Veteran's assertions of continuing to suffer from chronic chest pain as a result of his March 2009 biopsy.  See 2011 Beaumont OPC treatment medical records dated in January 2011 and Board Hearing Transcript dated in February 2015.

(ii)  Prior to surgery, treatment medical records appear to reveal that the left vocal cord was not fully paralyzed.  Specifically his left vocal cord was noted as "partially, mobile, with limitations on adduction [and] minimal to no glottis gap."  See Houston VAMC treatment medical records February 23, 2009.  Records from the date of surgery verify that his left vocal cord was "partially mobile percent."  See March 16, 2009 Houston VAMC treatment medical records.  Following surgery treatment records indicate that he suffered from left vocal cord paralysis.  See Houston VAMC treatment medical records dated on April 6, 2009.  

(iii)  Shortly before surgery the Veteran reported noticing that his voice was not as deep as it used to be, however he did not report chronic hoarseness or a limited ability to be heard when speaking.  See Houston VAMC treatment medical records February 23, 2009.  

(iv)  The Veteran's physician Dr. W. P., D.O. attested that prior to surgery he did not suffer from hoarseness of voice.  See September 2010 letter.  

(v)  Lay "buddy" statements of record which reflect the Veteran's ability to speak clearly and loudly prior to surgery.  

b.  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

The examiner must fully address the significance of the following:

(i)  Treatment medical records prepared on the date of surgery which reveal that the Veteran suffered from what appears to be unexpected extensive bleeding.  These records reflect that although he was stabilized during the initial operation the Veteran was subsequently rushed back to the operating room when it was determined that substantial internal bleeding was still occurring post-surgery.  See Operation Reports dated on March 16, 2009 time stamped 15:56 and 20:55.  

(ii)  The Veteran's Dr. P. opining that his hoarseness was a direct complication of his surgery.  See letter dated in February 2015.  A letter from the Veteran's daughter, a trained nurse, that states his injuries were a direct result of a surgical student "clipping his pulmonary artery."  See letter dated in August 2012. 

c.  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

The examiner should specifically address the foreseeability of the Veteran's operative and post-operative bleeding and the additional surgery that occurred as a result.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completion of the foregoing, readjudicate the claims on appeal.  If any of the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


